Reasons for Allowance
The closest prior art is U.S. Patent Application Publication No. 2016/0185205 A1 to Namuduri et al. (herein after “Namuduri et al. publication") who discloses a hybrid vehicle.  The vehicle is equipped with an electrified powertrain that include an internal combustion engine that is used as a primary driver of the vehicle, and incorporates at least one electric motor-generator to either generate electrical power from torque provided from the engine when the engine is producing excess torque, or provide additional torque to the engine to assist the engine when the engine requires additional torque production.  The hybrid vehicle inherently includes a frame configured for travel over a roadway under power of drive axles, wherein at least one of the drive axles is coupled via a primary drivetrain to a fuel-fed engine to drive at least a pair of wheels, and wherein at least one other of the drive axles is a first electrically-powered drive axle configured to supply supplemental torque to one or more additional wheels of the vehicle.  The Namuduri et al. publication is also considered to inherently disclose an energy store on the vehicle that is configured to supply the first electrically powered drive axle with electrical power in a first mode of operation and further configured to receive energy recovered using the first electrically powered drive axle in a second mode of operation, since this is a common feature for hybrid vehicle.  The Namuduri et al. publication discloses two modes of operation: the first mode of operation is a power assist mode and the second mode of operation is a regenerative or energy recuperation mode.  

The following is an examiner’s statement of reasons for allowance:  The Namuduri et al. publication taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicle, comprising: a controller operatively coupled between the first electrically-powered drive axle and one or more sensor inputs, including at least a brake line sensor, to transition between the first mode of operation and the second mode of operation, wherein the controller is not coupled to control the fuel-fed engine or the primary drivetrain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666